— Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered August 13, 1990, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Upon pleading guilty to the reduced charge of attempted *959promoting prison contraband in the first degree, defendant was sentenced as a second felony offender to a prison term of IV2 to 3 years to run consecutive to the one he was then serving. Not only did defendant receive the most lenient sentence possible (Penal Law § 70.06 [3] [e]; [4] [b]), but he pleaded guilty knowing that he would receive the sentence ultimately imposed, including the fact that it would be a consecutive sentence. In addition, contrary to defendant’s contention, there is nothing in the record to indicate that he did not understand any aspect of either the plea bargain or the sentencing proceeding. Under the circumstances, we reject defendant’s claim that the sentence he bargained for is harsh and excessive (see, People v Wolmart, 140 AD2d 733, lv denied 72 NY2d 926; People v Neira, 130 AD2d 518, lv denied 70 NY2d 715; People v McManus, 124 AD2d 305). Finally, it cannot be said that defense counsel failed to meet the standards enunciated in People v Baldi (54 NY2d 137) (see, People v Mayes, 133 AD2d 905, 906).
Casey, J. P., Weiss, Yesawich Jr., Mercure and Harvey, JJ., concur. Ordered that the judgment is affirmed.